UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 FOR THE QUARTERLY PERIOD ENDEDSeptember 30, 2011 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 FOR THE TRANSITION PERIOD FROM TO 000-53922 (Commission File No.) Ideal Financial Solutions, Inc. (Exact name of registrant as specified in its charter) Nevada 33-0999642 (State or other jurisdiction (IRS Employer of incorporation) Identification No.) 5940 S. Rainbow Blvd.,Suite 3010 Las Vegas, Nevada, 89118 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code:(801) 302-2251 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YESx NO o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESxNOo. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company.See the definitions of “accelerated filer”, “large accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer[ ] Smaller reporting company[ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act):YES [ ] NO [X] As of November 15, 2011 the registrant had 22,893,227 shares of common stock outstanding. TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1. Financial Statements. 1 Condensed Consolidated Balance Sheets As of September 30, 2011 and December 31, 2010 (Unaudited) 2 Condensed Consolidated Statements of Operations For the Three and Nine Months Ended September 30, 2011 and 2010 (Unaudited) 3 Condensed Consolidated Statements of Cash Flows For the Nine Months Ended September 30, 2011 and 2010 (Unaudited) 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures about Market Risk 19 Item 4. Controls and Procedures 19 PART II OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 5. Other Information 20 Item 6. Exhibits 20 Signatures 21 Exhibits/Certifications 22 PART I – FINANCIAL INFORMATION Item 1. Financial StatementsThe accompanying unaudited condensed consolidated balance sheets, statements of operations, and statements of cash flows and the related notes thereto, have been prepared in accordance with generally accepted accounting principles in the United States of America for interim financial information and in conjunction with the rules and regulations of the Securities and Exchange Commission (“SEC”). Accordingly, they do not include all of the disclosures required by accounting principles generally accepted in the United States of America for complete financial statements. The financial statements reflect all adjustments, consisting only of normal, recurring adjustments, which are, in the opinion of management, necessary for a fair presentation for the interim periods. The accompanying financial statements should be read in conjunction with the notes to the aforementioned financial statements and Management's Discussion and Analysis of Financial Condition and Results of Operations and the financial statements and notes thereto included in our Annual Report on Form 10-K filed with the Securities Exchange Commission on March 28, 2011. The results of operations for the three and nine-month periods ended September 30, 2011 are not necessarily indicative of the results to be expected for the year ending December 31, 2011. 1 IDEAL FINANCIAL SOLUTIONS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, ASSETS Current Assets Cash and cash equivalents $ $ Trade accounts receivable, net - Merchant reserves - Prepaid Expenses - Related party notes receivable - current portion Total Current Assets Property and Equipment, net of accumulated depreciation of$61,982 and $46,857, respectively Total Assets $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT Current Liabilities Trade accounts payable $ $ Accrued liabilities Deferred revenue - Notes payable Total Current Liabilities Shareholders' Deficit Series A convertible preferred stock, $0.001 par value; 1,000,000 shares authorized and outstanding; liquidation preference $10,053 Undesignated preferred stock, $0.001 par value; 9,000,000 shares authorized; no shares outstanding - - Common stock, $0.001 par value; 160,000,000 shares authorized; 22,899,317 shares outstanding Additional paid-in capital Accumulated deficit ) ) Total Shareholders' Deficit ) Total Liabilities and Shareholders' Deficit $ $ See accompanying notes to the condensed consolidated financial statements. 2 IDEAL FINANCIAL SOLUTIONS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTSOF OPERATIONS (Unaudited) For the Three Months For the Nine Months Ended September 30, Ended September 30, Revenue, net of refunds $ Expenses Marketing and selling Customer service Professional fees Merchant costs ) ) General and administrative ) Total Expenses Income (Loss) from Operations ) ) Other Income (Expense) ) 25 Net Income (Loss) $ $ ) $ $ ) Basic Earnings (Loss) Per Share $ $
